Citation Nr: 0317081	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-08 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chondromalacia of 
the left knee.  

2.  Entitlement to service connection for residuals of 
hepatitis.  

3.  Entitlement to service connection for residuals of a head 
injury, to include headaches.  

4.  Entitlement to service connection for residuals of 
injuries to the back and neck.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On October 2, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurology examinations 
to determine the nature and etiology of any 
left knee disability, residuals of a head 
injury, to include headaches, a neck disorder, 
and a back disorder that may be present.  Send 
the claims folder to the examiner(s) for 
review.  The examiner(s) are asked to indicate 
if they have reviewed the claims folder.  The 
examiner's attention is directed to the 
following entries in the service medical 
records: October 1976, which reveals the 
veteran hit his neck while riding on a 
motorcycle; December 1976 records of left knee 
pain with tenderness above the patella and a 
diagnosis of chondromalacia; October 1977 
notations of head trauma; July 1978 complaints 
of back pain; January 1979 notations of pain 
in the upper back after a motorcycle accident; 
March 1979 notations of post concussion 
syndrome with headaches; April 1996 VA records 
that show the veteran had recently fallen out 
of a tree and gave a history of a back injury 
in 1987; August 1996 VA records, which reveal 
the veteran fell off a building in 1986 and 
was treated at La Grange Hospital for 4 
months.  

After examining the veteran and reviewing all 
of the relevant medical records, the 
examiner(s) are asked to opine whether it is 
at least as likely as not that any left knee 
disability, residuals of a head injury, to 
include headaches, a neck disorder, and a back 
disorder that may be present began during or 
are causally related to any incident of 
service, to include trauma.  The examiner(s) 
are asked to give a rational for their 
opinions.  

2.  Also, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a gastrointestinal 
examination for the purpose of determining 
whether he has any residuals of an in-service 
episode of hepatitis.  Send the claims folder 
to the examiner for review, with particular 
attention directed to a July 1977 entry in the 
service medical records, which includes a 
diagnosis of infectious hepatitis.  The 
examiner is asked to indicate if the claims 
folder was reviewed.  After reviewing the 
relevant medical records and examining the 
veteran, the examiner is asked to opine 
whether it is at least as likely as not that 
the veteran has any residuals of an in-service 
episode of hepatitis.  The examiner is asked 
to give a rational for his or her opinion.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





